Citation Nr: 0513508	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  00-20 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative 
changes of the acromioclavicular (ACL) joint space and the 
humeral head with degeneration of the supraspinatus tendon as 
secondary to service-connected scar of the left shoulder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.

5.  Entitlement to an increased disability rating for a 
service-connected left shoulder scar, currently evaluated as 
10 percent disabling.

6.  Entitlement to special monthly compensation on account of 
the need for regular aid and attendance of another person.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to November 
1968 with additional service in the Army National Guard from 
November 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, and St. Petersburg, Florida.  The veteran's claim 
was remanded for additional development in February 2003.  
(By the Board's February 2003 decision, a claim for a higher 
rating for PTSD was granted, and a claim for a total 
disability rating based on individual unemployability was 
denied.)  It is again before the Board for appellate review.

The Board notes that while the claim was in a remand status, 
the veteran's disability rating for his service-connected 
scar on the left shoulder was increased to 10 percent, 
effective from April 8, 2003.  

A private attorney, R. Edward Bates, previously represented 
the veteran when his case was pending at the RO and before 
the Board.  The RO wrote to the veteran in December 2003 and 
informed him that Mr. Bates' authority to represent VA 
claimants was revoked, effective July 28, 2003.  The veteran 
was informed that he could appoint a new representative and 
was given information regarding a number of alternatives in 
that regard.  There is no indication in the claims file of 
any response from the veteran.  Accordingly, the Board will 
conduct its appellate review based on the evidence of record 
and with no further representation on behalf of the veteran.

(Consideration of the claim of service connection for hearing 
loss and the claim for special monthly compensation is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran's tinnitus is not related to military 
service.

2.  Degenerative changes of the acromioclavicular joint space 
and the humeral head with degeneration of the supraspinatus 
tendon have not been caused by or aggravated by the veteran's 
service-connected scar of the left shoulder.  

3.  The veteran was denied service connection for a low back 
disability by way of a rating decision dated in April 1988.  
The veteran failed to perfect a timely appeal and the 
decision became final.

4.  The veteran attempted to reopen his claim several times.  
The RO denied the veteran's claim of service connection for a 
low back disorder in February 1997, the last final denial on 
any basis.

5.  The evidence associated with the claims file subsequent 
to the February 1997 rating decision is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim of service connection for a low back 
disorder.

6.  The veteran does not have a low back disorder that is due 
to an injury or disease in service.

7.  The veteran's service-connected scar of the left shoulder 
is well healed.  The scar has been found to be tender on 
compression.  There is no limitation of function associated 
with the scar.




CONCLUSIONS OF LAW

1.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2004).

2.  Service connection for degenerative changes of the 
acromioclavicular joint space and the humeral head with 
degeneration of the supraspinatus tendon secondary to 
service-connected left shoulder scar is not warranted.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.310(a) (2004).

3.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a low back 
disorder has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

4.  The veteran does not have a low back disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1154, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.

5.  The criteria for an evaluation in excess of 10 percent 
for a scar of the left shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800, 7801, 7805 (2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7800, 7801, 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Further, a 
disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2004).  Moreover, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Evidence of record shows that the veteran was awarded a 
Purple Heart for being wounded in the left arm in May 1968.  
The Purple Heart medal is indicative of participation in 
combat, at least for the incident involving the veteran being 
wounded.  In that case, if an injury or disease is alleged to 
have been incurred or aggravated in combat, such incurrence 
or aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2004).  "Satisfactory evidence" is credible 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

A. Tinnitus

The veteran served on active duty from April 1967 to November 
1968.  He also served in the Army National Guard from 
November 1969 to November 1970.  The veteran's military 
occupational specialty (MOS) was listed on his DD 214 as 
13F40 (automatic weapon crewman) squad leader.  Service 
medical records (SMRs) from his period of active duty do not 
reflect any complaints related to tinnitus.  

The veteran's National Guard enlistment physical examination 
from October 1969 listed the results of an audiogram but did 
not report any finding of tinnitus.  The veteran did not 
report a complaint of tinnitus on the Report of Medical 
History (RMH) completed in conjunction with his physical 
examination.  

The veteran was afforded a VA examination in regard to his 
claim for benefits associated with his shell fragment wound 
(SFW) of the left shoulder in April 1969.  There was no 
report of a complaint of tinnitus at the time of the 
examination.  

The veteran submitted evidence of his award of a Purple Heart 
medal for being wounded in May 1968.  

The first evidence of a complaint of hearing loss was noted 
in VA treatment records from 1996.  The veteran was afforded 
a VA audiology consultation in August 1996.  The consultation 
report shows that the veteran had a mild high frequency 
sensorineural hearing loss in the right ear and a precipitous 
severe sensorineural hearing loss above 3000 Hertz in the 
left ear.  Tinnitus was not mentioned.

The veteran was afforded a VA audiology examination in August 
1997.  He gave a history of noise exposure in service when he 
served as a gunner in the United States Army.  The veteran 
said that he first noticed a problem with understanding 
conversation and tinnitus about 10 years earlier.  The 
veteran said that he had had no civilian noise exposure.  The 
examiner noted that the veteran complained of constant, 
bilateral tinnitus.  The examiner did not relate the 
veteran's tinnitus to his military service.

Substantial additional medical evidence was associated with 
the claims file.  This included multiple VA examinations 
unrelated to the issue of tinnitus, VA treatment records for 
the period from April 1997 to December 2001, as well as a 
number of private treatment records provided through receipt 
of the veteran's Social Security Administration (SSA) 
disability records.  There is no evidence in the VA or 
private records to establish that the veteran's claimed 
tinnitus is related to his military service.

The veteran was afforded a VA audiology examination in June 
2004.  The examiner noted that the veteran's hearing was 
normal at the time of his entrance examination in April 1967.  
She also noted that the veteran was not tested on his 
separation examination in November 1968.  The examiner also 
recounted the results of the "August 1977" [sic] VA 
audiology examination.  The veteran gave a history of hearing 
loss after service based on observations from family and 
friends that noticed that he talked at a louder level after 
service.  The veteran said that he served as a gunner on a 
40-millimeter (mm) antitank gun in service without benefit of 
hearing protection.  He also said he was exposed to 
helicopter noise.  The veteran reported doing only janitorial 
work after service.  The examiner noted that the claims file 
contained evidence of the veteran working as a truck driver 
for a number of years after service.  The veteran could not 
recall when his tinnitus began.  The examiner noted that, at 
the time of the August 1997 VA examination, the veteran 
reported a 10-year history of tinnitus.  The examiner stated 
that, since the prior examination noted that the tinnitus did 
not begin until 19 years after service, it was not as likely 
as not that the veteran's tinnitus was related to acoustic 
trauma in service.  The examiner observed that tinnitus 
typically occurs at the time of the acoustic trauma, and not 
years later.

The Board notes that the veteran has alleged that his 
tinnitus is due to acoustic trauma he experienced as a result 
of his assignment as an automatic weapon gunner in service.  
The veteran is qualified to provide evidence regarding his 
symptomatology.  As a layperson, the veteran is not qualified 
to offer medical nexus opinions.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The objective medical evidence does not show a nexus between 
the veteran's current diagnosis of tinnitus and his military 
service.  He first raised the issue at the time of his claim 
in May 1997.  His SMRs were negative for any complaints 
related to tinnitus, including a physical examination 
provided a year after active service when the veteran joined 
the National Guard.  The June 2004 VA examiner noted the 
delayed onset, or at the least, the delayed reporting of the 
onset.  She opined that tinnitus that is associated with 
noise exposure typically is present soon after the exposure, 
and not years later.  The veteran has not provided any 
objective medical evidence to relate his tinnitus to service.  
The VA examiner's opinion stands uncontradicted in the 
record.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim of service connection.  

B.  Left Shoulder Degenerative Changes
as Secondary to a Service-Connected Scar of the Left Shoulder

The veteran's SMRs document that he was treated for shell 
fragment wound (SFW) of the left shoulder in May 1968.  A 
clinical entry dated May 10, 1968, reported treatment of a 
two-day-old SFW of the left shoulder.  The wound was debrided 
and dressed.  The veteran was administered an antibiotic and 
a tetanus shot.  An entry dated May 18, 1968, noted that the 
wound was healing well and that the veteran should return for 
removal of his stitches.  There were no further clinical 
entries. 

The veteran's SFW was not listed on his separation physical 
examination in November 1968.  The veteran did not report any 
problems associated with his SFW on his report of medical 
history.  The veteran also did not report any problems with 
his left shoulder at the time of his National Guard entrance 
physical examination in October 1969.  His appendectomy scar 
was the only scar noted on examination.  

The veteran was afforded a VA examination in April 1969.  The 
results were reported as an elliptical scar over the upper 
left deltoid area that was 1/2-inch long by 1/4-inch wide, well 
healed, nontender, nonadherent, residual of SFW.  There was 
no loss of function, or strength.  There was no evidence of 
atrophy of the deltoid muscle.  An x-ray of the left shoulder 
was interpreted to show that there was no evidence of osseous 
pathology of the left humerus and no bone or joint 
abnormality.  There was no evidence of a radiopaque foreign 
body in the left shoulder or left arm.

The veteran sought an increased rating for his service-
connected SFW of the left shoulder in December 1987.  A VA 
outpatient treatment record, dated in December 1987, noted 
that the veteran had a full range of motion of the left 
shoulder with no tenderness or crepitus.  The veteran was 
seen in April 1988 with a complaint that his left shoulder 
now bothered him.  No diagnosis was provided for the left 
shoulder.  A VA x-ray report for both shoulders was 
interpreted to show both shoulders as normal, with the 
glenohumeral joint spaces maintained and no evidence of 
arthritic changes in August 1997.  

The veteran was afforded a VA orthopedic examination in 
August 1997.  The veteran said that he was wounded in the 
left shoulder in service and that he could now barely move it 
and that any movement caused him pain.  The examiner reported 
that the veteran claimed that his left shoulder complaints 
were related to the SFW received in service.  The examiner 
stated that the veteran resisted all attempts at passive and 
active motion of the left shoulder.  He said that the 
veteran's internal and external rotation and abduction were 
normal.  He said that the left shoulder was well developed 
muscularly with no evidence of disuse atrophy.  The examiner 
opined that he could not see any possible way that the 
veteran's SFW could have injured the left shoulder joint.

The veteran was seen as a VA outpatient on several occasions 
subsequent to the examination.  He complained of chronic left 
shoulder pain in January and February 1998.  An April 1998 
magnetic resonance imaging (MRI) study was interpreted to 
show diffuse signal intensity in the supraspinatus tendon, 
suggestive of either degeneration or inflammation in the 
tendon.  The MRI was also interpreted to show mild 
degenerative changes in the acromioclavicular (ACL) joint and 
in the humeral head.

The veteran submitted a statement from K. S. Snow, M.D., in 
September 1998.  The statement reflects that this was an 
initial visit for the veteran.  There are no other records 
from Dr. Snow in the claims file to indicate any follow-up 
treatment, testing, or evaluation.  Dr. Snow reported a 
history from the veteran of his having been in Vietnam from 
1967 to 1968 where he was involved in heavy artillery combat.  
The veteran gave a history of being wounded in the left 
shoulder and undergoing surgery in Vietnam to remove the 
shrapnel.  The veteran was also said to have chronic pain in 
the left shoulder since that time.  He was said to be 
followed at the "Navy" hospital.  Dr. Snow noted that an 
April 1998 MRI study of the left shoulder revealed diffuse 
inflammation or degeneration of the supraspinatus tendon as 
well as mild degenerative changes of the ACL joint space and 
the humeral head.  Dr. Snow said that, after interviewing the 
veteran, examining him, and reviewing his medical records 
(not described), it was most probable that the veteran's 
chronic left shoulder pain and degenerative joint disease 
(DJD) were directly related to his injury sustained in 
Vietnam in 1968.  

Associated with the claims file are records from the Social 
Security Administration (SSA).  The veteran's disability 
claim was denied initially but benefits were later granted by 
way of a fully favorable decision dated in August 1992.  The 
veteran was found to be totally disabled as of April 1987.  
The disabilities involved degenerative disc disease (DDD) and 
degenerative joint disease (DJD) of the right shoulder.  The 
records show that the veteran injured his right shoulder and 
back on the job in 1986.  The veteran was determined to be 
totally disabled based on those injuries.

Included in the SSA records are a number of treatment records 
from private sources, to include the veteran's primary 
physician, W. R. Hooper, M.D., for the period from October 
1987 to December 1997.  Dr. Hooper originally evaluated the 
veteran primarily for complaints of right shoulder pain after 
the veteran's on-the-job injury in December 1986.  The 
veteran's complaints were limited to his right shoulder.  He 
later began to complain of back pain.  Dr. Hooper did not 
report any findings regarding the left shoulder.

The veteran was also afforded extensive physical therapy from 
April 1987 to September 1987.  The veteran gave a history of 
being wounded in the left shoulder in service.  The records 
do not reflect any complaints regarding a left shoulder 
problem related to the veteran's SFW in service.  

The veteran was afforded a SSA disability examination by G. 
Gottheif, M.D., in June 1991.  Dr. Gottheif noted the 
veteran's history of injuries to his right arm and back at 
work.  The veteran did not give any history of a left arm 
injury, to include his SFW in service.  Dr. Gottheif reported 
that the veteran had a full range of motion of the left upper 
extremity.  

Included in the SSA records was an April 1998 clinic note 
from Dr. Snow.  She reported that the veteran sought her out 
to have her provide a medical opinion to VA regarding his 
claimed left shoulder condition being related to service.  
She noted the veteran's history of a SFW to the left shoulder 
in service and his history of an injury to the right shoulder 
on his civilian job.  The veteran was said to have brought 
some of his records with him but there was no acknowledgement 
of the veteran's SMRs being reviewed.  Also, the veteran did 
not give a history of his back being injured on the job as 
well as his right shoulder.  

Also included in the SSA records were copies of depositions 
taken from a Dr. C., a VA physician who saw the veteran on 
several occasions beginning in 1987, and of Dr. Hooper.  The 
depositions were done in conjunction with the veteran's claim 
for workers' compensation benefits from his employer.  Dr. C. 
was deposed in April 1990.  He first saw the veteran in 
December 1987.  His testimony was centered on the veteran's 
complaints of back pain.  Dr. Hooper testified that his 
primary care for the veteran involved treating the right 
shoulder injury.  He did also testify regarding the veteran's 
complaints of back pain.  The issue of the veteran's left 
shoulder was not discussed.  

A review of VA treatment records for the period from 
September 1998 to June 2001 does not provide any support for 
the veteran's claim.  The records show that the veteran was 
evaluated by way of a neurology consultation in November 
1999.  The veteran had complaints of left upper extremity 
pain and cramps in the left hand.  The neurologist ordered 
additional tests to evaluate the veteran's complaints.  A 
February 2000 neurology clinic note was still awaiting the 
results of a cervical MRI and noted that the veteran was to 
undergo electromyography (EMG) testing.  A May 2000 EMG 
report shows that the veteran had normal conduction 
velocities in the left forearm.  A May 2000 neurology clinic 
note reviewed the results of the EMG report and MRI of the 
cervical spine.  The neurologist did not relate the veteran's 
left upper extremity complaints to any incident of service or 
to the veteran's service-connected SFW disability.  The 
veteran was also evaluated for a physical therapy program in 
February 2001.  The therapist provided no opinion regarding 
the etiology of the veteran's complaints involving the left 
shoulder.

The veteran was afforded a VA dermatology examination in 
November 2001.  The examiner noted the veteran's history of a 
SFW in service.  He also noted the veteran's current 
complaints involving the left arm and the evaluation of those 
complaints as contained in the veteran's VA treatment 
records.  The examiner stated that he could not attribute the 
veteran's current left arm problems to the service-connected 
SFW, as the veteran's symptoms in the left arm were basically 
the same as for his right arm.

The veteran was afforded a VA orthopedic examination in April 
2003.  The examiner provided details on the physical 
examination of the left shoulder.  He concluded that the 
veteran's scar for the SFW was hypersensitive.  The examiner 
did not attribute the veteran's left shoulder complaints as 
residuals of the service-connected SFW.

The evidence of record does not show that the veteran's 
current complaints of left shoulder pain, inflammation or 
degeneration of the supraspinatus tendon, or degenerative 
changes of the left ACL are secondary to his service-
connected SFW.  The veteran's SFW wound was a superficial 
wound.  No residuals were noted at the time of his separation 
from service in 1968 or his enlistment in the National Guard 
in 1969.  There were no findings of a shoulder joint or left 
arm problem at the time of the veteran's VA examination in 
April 1969.  The first complaints of left shoulder pain were 
made many years after service-years during which the veteran 
was employed as a truck driver and furniture mover.  

X-rays of the left shoulder from August 1997 were interpreted 
as normal.  A VA examiner opined at that time that he could 
see no way that the veteran's SFW injured the left shoulder 
joint.  The report from Dr. Snow does not provide any support 
for her opinion.  She did not review the veteran's SMRs, the 
years of negative findings in the records prior to the April 
1998 MRI report, or the April 1969, and August 1997 VA 
examiners' reports and the negative x-ray results.

In addition, the records in the file, subsequent to Dr. 
Snow's report, do not support a finding that the veteran's 
complaints regarding his left shoulder are related to his 
service-connected SFW.  The veteran was evaluated on an 
outpatient basis and by two VA compensation and pension (C&P) 
examinations.  There is no opinion from the outpatient 
records or examination reports that relates the veteran's 
left shoulder complaints to his service-connected SFW.  The 
latest VA examination noted a hypersensitivity of the SFW 
scar and the veteran was assigned an increased rating for his 
SFW disability on that basis in April 2004.  

In sum, the evidence does not show that the veteran suffers 
from an additional left shoulder disability that is related 
to service, or that is secondary to, or aggravated by his 
service-connected SFW of the left shoulder.  His claim for 
service connection for degenerative changes of the left ACL 
joint space and the humeral head with degeneration of the 
supraspinatus tendon as secondary to his service-connected 
scar of the left shoulder is denied.  

II.  New and Material Evidence

The veteran originally attempted to establish service 
connection for a SFW of the back in December 1987.  The RO 
denied entitlement to service connection for a SFW of the 
back and arthritis of the lumbar spine in April 1988.  The 
veteran submitted a notice of disagreement and was issued a 
statement of the case (SOC) in June 1988.  The veteran failed 
to perfect an appeal and the decision became final.  The 
veteran attempted to reopen his claim on several occasions 
with the last final denial, on any basis, coming in February 
1997.  See 38 C.F.R. §§ 20.302, 20.1103 (2004).  As a result, 
service connection for a low back disorder, to include a SFW 
of the lumbar spine, may now be considered on the merits only 
if new and material evidence has been received since the time 
of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); see also Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  (The Board notes that 38 C.F.R. 
§ 3.156(a) was amended in August 2001.  However, that 
amendment is applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
As the veteran filed his application to reopen prior to this 
date, the earlier version of the law remains applicable in 
this case.)  

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Evidence of record at the time of the February 1997 rating 
decision consisted of the veteran's active duty service 
medical records (SMRs), copy of Department of the Army, 
Headquarters, II Field Force Vietnam, Artillery, General 
Order Number 235, dated in November 1968, VA examination 
report dated in April 1969, Department of the Army, 
Headquarters (HQ) Fourth U. S. Army letter, dated in May 
1969, DA Form 20 for National Guard service from November 
1969 to November 1970, VA hospital summary for the period 
from April 19, 1972, to May 9, 1972, hospital records from 
Memorial Medical Center for the period from August 1971 to 
March 1972, VA treatment records for the period from December 
1987 to July 1988, statement from [redacted], and statements 
from the veteran.

The veteran's active duty SMRs clearly show that he was 
wounded in the left shoulder in May 1968.  The clinical 
records show no evidence of any type of wound of the back.  
The 1968 separation examination was negative for any 
indication of complaints involving the back as well as 
negative for any evidence of any type of wound of the back.  

The veteran submitted a copy of the General Order that 
authorized his award of the Purple Heart for wounds received 
on May 9, 1968.  He also submitted a May 1969 letter from the 
HQ of the Fourth U.S. Army that noted that the veteran was 
awarded an Army Commendation medal and a Purple Heart medal.  

The records from Memorial Medical Center show that the 
veteran was admitted for treatment of acute gastroenteritis 
and acute pancreatitis in August 1971.  The veteran had no 
complaints of back pain at the time.  He was readmitted in 
February 1972 for treatment of a diagnosed peptic ulcer.  An 
x-ray of the lumbosacral spine was interpreted to show a 
metallic object in the superior aspect of L4 that was 
described with the appearance of a needle and approximately 1 
cm in length.  Otherwise the lumbar spine was said to be 
normal.  A surgical consultation was obtained.  The surgeon 
said he reviewed the veteran's x-rays prior to talking with 
him.  The surgeon said that there was a small foreign body 
about 1 cm in length to the right of the L4 vertebral body.  
The surgeon said that the veteran did not know how the 
foreign body got there.  The veteran said that he was wounded 
in Vietnam and presumably this may be a metallic foreign body 
from that incident.  The surgeon said that the veteran did 
not specifically know of any wound in his back area.  The 
surgeon said that the metallic body was not the cause of any 
of the veteran's symptoms and removal was not indicated.

The 1972 VA hospital summary reported that the veteran was 
admitted for evaluation of back pain of one year in duration.  
The summary noted that the veteran had never had an 
examination to locate the trouble and had not been treated 
for the back pain.  It was noted that he had been treated for 
unrelated conditions at Memorial Medical Center earlier where 
a metallic object, resembling a needle, was found in the 
muscle of the back.  The veteran was noted to have some 
"superficial shrapnel wounds while in the service."  X-rays 
of the lumbosacral spine were said to show a lack of 
physiologic lordosis.  There was no evidence of a metallic 
object.  The final diagnosis regarding this issue was rule 
out back pain.

The VA treatment records show that the veteran first sought 
treatment for back-related complaints in December 1987.  The 
veteran gave a history of being hospitalized for back pain in 
1970.  He also said that he was wounded in the back in 
service.  The veteran was employed as a truck driver and 
supervised the loading of trucks carrying household goods.  
X-rays of the lumbosacral spine were done in December 1987.  
They were interpreted to show very mild degenerative changes 
of the lumbar spine, primarily at L5.  There was no evidence 
of a metallic object.  The other records show that the 
veteran was treated for complaints of low back pain.  

The veteran submitted a statement from [redacted] (later 
identified as the veteran's squad leader), in April 1988.  
Mr. [redacted] wrote to confirm that the veteran received injuries 
from hostile fire in August 1968.  He did not specify what 
the injuries were. 

The veteran submitted statements wherein he argued that he 
was awarded the Purple Heart medal for wounds received in 
Vietnam and this included his back.  The veteran felt that 
the VA hospital summary noted his wounds and that the 
statement from his squad leader, as well as his Purple Heart, 
all proved that he was wounded in the back.  

The RO denied the veteran's claim in February 1988.  The 
basis for the denial was there was no evidence of a SFW of 
the back in the veteran's SMRs and that the medical evidence 
submitted did not show that the metallic object in his back 
was a fragment from a service wound.  Further, later VA x-
rays in 1972 and 1987 did not show any evidence of a metallic 
object.  The RO also determined that there was no evidence of 
arthritis in service.  The veteran's claim was denied by 
rating decisions in April 1988, December 1988, and February 
1997.

The veteran submitted a request to reopen his claim in May 
1997.  The evidence associated with the claims file 
subsequent to the February 1997 rating decision includes the 
following:  statement from Mr. [redacted], dated in August 1988, 
SMRs for National Guard service, received in September 1997, 
a letter from Dr. Snow, dated in September 1998, SSA records, 
VA treatment records for the period from March 1996 to 
December 2001, VA examination reports from August 1997 to 
September 2004, statements from the veteran.  

The evidence is new in that it was not part of the record at 
the time of the prior final denial.  Of particular note, the 
SSA records contain a history of the onset of the veteran's 
back problems and their relationship to an injury at work.  
The depositions of Dr. C. and Dr. Hooper and the treatment 
records compiled as part of the SSA disability review provide 
probative evidence as to the etiology of the veteran's low 
back disorder.  

Without engaging in a long discussion of the evidence, the 
Board finds that the new evidence is material in that it is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for a low back disorder.  The veteran's claim for 
service connection is reopened.  

Reopened Claim

As noted above, the veteran's SMRs are negative for any wound 
of the back, either during his active duty or at the time of 
his entrance physical examination for the National Guard.  
The veteran made no complaint of a back problem or wound of 
the back at the time of his initial claim for disability 
compensation benefits in 1969.  The veteran did not relate 
any back complaints at the time of his April 1969 VA 
examination.  Further, no evidence of any type of wound of 
the back was noted on physical examination.

The records from Memorial Medical Center note that the 
veteran could not recall any wound, or injury, to his back in 
service.  Moreover, the metallic object that was seen at that 
time resembled a needle, not shrapnel.  Just several months 
later, there was no evidence of the metallic object when the 
veteran was hospitalized at a VA facility.  X-rays did not 
show any evidence of arthritis approximately two years after 
service.  Moreover, the veteran did not relate that he was 
wounded in the back in Vietnam at the time of his VA 
hospitalization and no back disorder was diagnosed at the 
time.  A diagnosis of rule out back pain was provided.

In his statement, Mr. [redacted] provides details regarding the day 
the veteran was wounded.  He said that they were manning a 40 
mm gun (a twin-barreled weapon) at night.  They were under 
attack when a 40 mm round stuck in one of their "guns."  
They raised the guns to clear the jammed round.  An enemy 
round of some sort struck a gun barrel.  He said that the 
veteran experienced powder burns to his face and arms.  He 
also said that the veteran was hit with shrapnel in the back 
with puncture wounds that did not receive good medical 
attention until two days later.  

The veteran failed to mention to his VA treating physicians 
anything about his back injury at work in 1986/1987 when he 
first sought treatment from the VA in December 1987 or on 
subsequent clinical visits.

The veteran first attempted to establish service connection 
for a low back disorder in December 1987 after he injured his 
back on the job.  The SSA records, including the medical 
evaluations from several physicians, all relate the veteran's 
complaints of back problems to his injury on the job.

W. J. Newcomb, M.D., and Dr. Hooper saw the veteran prior to 
his submission of his claim for VA benefits in December 1987.  
In March 1987, Dr. Newcomb recorded a history from the 
veteran of his having fallen off the top of a truck at work 
and hitting his back.  The veteran injured his back to such 
an extent that he had not been back to work.  Dr. Newcomb 
found no evidence of a SFW of the back.  Further, he did not 
relate the veteran's back complaints to any incident of 
service.  In fact, the veteran's military service was not 
mentioned at all in the report.

Dr. Hooper wrote a report in October 1987 describing his 
initial evaluation of the veteran in regard to his right arm 
injury that was suffered on the job in December 1986.  There 
was no mention of a back injury at that time.  In June 1988, 
Dr. Hooper noted that the veteran claimed to have a back 
injury too and he would evaluate it if he received "comp" 
approval to do so.  Dr. Hooper wrote a report in October 1998 
wherein he said the veteran reported initially injuring his 
back approximately two weeks prior to injuring his right 
shoulder at work.  The veteran suffered a second back injury 
at work at the same time as he injured his right shoulder.  
The veteran made no mention of any type of back injury or 
wound in service.  X-rays of the lumbar spine from October 
1988 were interpreted to show a normal lumbar spine except 
for some anterior spurring at L5 and mild demineralization.  
An October 1988 MRI of the lumbar spine was interpreted to 
show minimal disc bulge at L4-5 without frank herniation and 
suggestion of mild central disc space desiccation at L4-L5, 
and L5-S1. 

In addition to the evaluation reports noted from Dr. Hooper, 
his treatment records for a period from 1987 to 1997 do not 
show any relationship between the veteran's complaints 
regarding his low back and his military service.  There is 
one entry, dated June 28, 1996, where the veteran 
"reminded" Dr. Hooper that the veteran's back problems were 
related to the military and to his worker's compensation.  
Dr. Hooper did not provide any endorsement of that concept in 
his records.  

A Dr. C. B. Neal also evaluated the veteran for his back 
complaints in August 1989 and March 1990.  The veteran gave a 
history of injuring his back on two occasions at work.  The 
veteran made no mention of any back injury or wound in 
service.  

A November 1989 report by S. J. Flood, M.D., noted that the 
veteran claimed to have no history of back disability prior 
to his falls at work and he had had progressive, unremitting 
pain in the back with right leg pain since his injury.  

Dr. C. was questioned in his deposition, about the veteran's 
claimed back disabilities since his VA treatment records 
showed that the veteran was not relating his complaints to 
on-the-job injuries.  Dr. C. testified that a nurse took a 
history from the veteran of his claiming to have injured his 
back in 1970 while in service.  He noted that he and a 
radiologist reviewed the veteran's x-rays of the lumbar spine 
for evidence of a metallic object as the veteran had reported 
a piece of shrapnel as still being in his back.  He said 
there was no evidence of a retained fragment.  (Transcript 
pp. 7-8).  Dr. C. testified that the veteran did not report 
any recent injuries to him.  (Transcript p. 12).  Dr. C. was 
specifically asked if the veteran's low back pain in 1990 was 
caused by shrapnel.  He replied that there was no evidence of 
shrapnel on the x-rays he had seen and he could not say 
whether the veteran had shrapnel in his back in 1968 or 1970.  
(Transcript p. 22).  

Dr. Hooper also provided testimony in his deposition about 
the veteran's back complaints.  He said that the veteran gave 
a history of being injured on the job.  (Transcript p. 8).  
Dr. Hooper said that the veteran did not mention any problems 
with his back when he was first seen in October 1987.  
(Transcript p. 12).  The subject of a back injury on the job 
came up after Dr. Hooper had treated the veteran for 
complications related to his right shoulder injury.

The veteran was afforded a VA orthopedic examination in 
August 1997.  The veteran gave a history of being wounded in 
the back in service.  The veteran also gave a history of 
suffering an injury to his right arm at work but did not 
mention any injury to his back at work.  The examiner 
reported that the veteran had an MRI of the lumbosacral spine 
that was normal.  He said copies of the results were attached 
to the report but there is no evidence of the results in the 
claims file.  The examiner also said that he found no 
evidence of abnormalities of the spine.  He said there was 
evidence of a superficial, tiny wound, from a piece of 
shrapnel in Vietnam but that there was no metal present.  He 
said that x-rays and MRIs were negative for any evidence of 
metal.  

The same examiner performed a dermatology examination on the 
veteran in September 1997.  In regard to the low back, the 
examiner again noted the veteran's claimed history of a wound 
in the lower back.  The examiner said that there was a very 
tiny, barely perceptible scar in the L4 area of the lumbar 
spine.  He opined that it was doubtful to him that this was, 
in fact, the scar that the veteran spoke of.  The examiner's 
diagnosis regarding the lower back was that there was a 
questionable area over the L4 area where he said the veteran 
was also definitely struck with shrapnel although he could 
not clearly see the scar.  

A review of the VA treatment records for the period from 
December 1987 to December 2001 does not provide an opinion 
that links any diagnosed back disorder to the veteran's 
military service.  There are several entries that record a 
history from the veteran of having being wounded in service; 
however, the various care providers have not expressed an 
opinion on the question.

In reviewing the evidence of record, the Board finds that the 
veteran did not suffer a SFW wound of the low back in 
service.  The Board further finds that none of the diagnosed 
conditions regarding the veteran's low back, to include 
arthritis, lumbar radiculopathy, and minimal disc bulge at 
L4-L5 without frank herniation is related to service.  

Although the VA examiner that examined the veteran in August 
and September 1997 said that the veteran had a "superficial, 
tiny wound" from shrapnel in service, he provided no basis 
for his opinion.  That same examiner also stated that there 
was no abnormality of the spine on examination, to include 
neurological findings.  In providing his opinion, the 
examiner did not address the veteran's SMRs, which did not 
show any evidence of a low back wound.  Nor did he address 
the 1969 VA examination report, or the 1972 private and VA 
records that did not document any evidence of a wound of the 
lower back.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as "immaterial" where there was no 
indication that the physician reviewed claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis) (citing Reonal v. Brown, 5 Vet. App. 
458, 460 (1993)); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(without a review of the record, an opinion as to the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran).

The Board has considered the statement from Mr. [redacted] who said 
that the veteran was wounded by shrapnel in the back.  
However, Mr. [redacted] does not report that the veteran was 
wounded in the left shoulder, as documented by the 
contemporaneous SMR entries.  Further, this statement is in 
contrast with the veteran's actions in claiming such a wound 
at the time he submitted his initial compensation claim in 
December 1968, approximately one month after his separation 
from service.  Moreover, the Memorial Medical Center records, 
while noting the presence of a metallic object in the lower 
back in 1972, also reported that the veteran did not recall 
any wound of the back in service.  The 1972 VA hospital 
summary did not report any evidence of a shrapnel wound of 
the lower back.

A review of all of the evidence of record shows that the 
veteran did not seek service connection for a back 
disability, either from an injury or wound in service, until 
after he injured his back on his civilian job, approximately 
18 years after service.  Of note, the veteran did not relate 
that fact to any of the VA physicians he saw at the time he 
submitted his initial claim in December 1987.  Further, the 
VA examiner who felt there was evidence of a shrapnel wound 
scar in the lower back was also unaware of the veteran's back 
injury at work as the records relating to that injury were 
associated with the claims file at a later date.  The veteran 
only advised as to an injury to his right shoulder at work.  

The several private physicians who evaluated the veteran in 
association with either his workers' compensation claim or 
SSA disability claim did not report any evidence of a 
shrapnel wound of the lower back.  Further none of those 
physicians related any findings of a low back condition to 
the veteran's military service.  

Dr. Snow made no findings of a shrapnel wound of the back in 
her July 1998 examination of the veteran.  She noted that the 
veteran alleged such a wound and that he claimed his back 
pain was related to the wound.  She did not make any 
reference to such a wound in her September 1998 report.  

When reviewing all of the evidence of record, to include the 
veteran's SMRs, the VA examination reports of record, the 
private and VA hospital summaries, VA treatment records, 
private treatment records and SSA records, the Board finds 
that the evidence does not support the veteran's contentions 
that his current back symptomatology is related to any SFW in 
service, or any other incident of service.  

In evaluating the veteran's several claims of service 
connection, the Board has considered for application 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), which provides 
for proof of a claim by satisfactory lay, or other evidence, 
for combat veterans, under certain conditions.  See Collette, 
supra.   In this case, there is competent medical evidence of 
record that holds that the veteran's current diagnosis of 
tinnitus is not related to service.  There is also 
significant evidence of record that the veteran's service-
connected SFW of the left shoulder was superficial in nature 
and did not result in any additional disability of the left 
shoulder.  Finally, there is extensive evidence of record to 
show that the veteran did not suffer a wound of the low back 
or any type of back injury in service.  The Board has 
considered the veteran's award of a Purple Heart, his 
statements and those of Mr. [redacted].  However, the Board finds 
that the veteran's contentions have been rebutted by clear 
and convincing evidence as described above.

III.  Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-49,599 (2002) (codified at 38 C.F.R. 
§ 4.118 (2004)).  Because this change took effect during the 
pendency of the veteran's appeal, both the former and the 
revised criteria will be considered in evaluating the 
veteran's service-connected SFW scar of the left shoulder.  
The veteran was notified of the change in criteria by way of 
the supplemental statement of the case (SSOC) that was issued 
in August 2004.  The veteran's claim has been evaluated by 
the RO under both sets of criteria.  Thus, in light of the 
above there is no prejudice to the veteran in the Board's 
adjudication of the claim under both sets of criteria.  

In evaluating the veteran's claim, the Board must determine 
whether the revised version is more favorable to the veteran.  
See VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.

The veteran's SMRs document treatment for a SFW of the left 
shoulder in May 1968.  The wound was debrided and dressed.  
He was administered an antibiotic and given a tetanus shot.  
Approximately a week later the veteran's wound was said to be 
healing well.  There were no further clinical entries.  The 
veteran's November 1968 separation examination and October 
1969 National Guard examination did not list any abnormality 
associated with the SFW.  The veteran did not list any 
residuals on his Reports of Medical History submitted with 
both examinations.

The veteran was afforded a VA examination in April 1969.  The 
results were reported as an elliptical scar over the upper 
left deltoid area that was 1/2-inch long by 1/4-inch wide, well 
healed, nontender, and nonadherent SFW scar.  There was no 
loss of function, or strength.  There was no evidence of 
atrophy of the deltoid muscle.  An x-ray of the left shoulder 
was interpreted to show that there was no evidence of osseous 
pathology of the left humerus and no bone or joint 
abnormality.  There was no evidence of a radiopaque foreign 
body in the left shoulder or left arm.

The veteran was granted service connection in May 1969.  He 
was assigned a noncompensable disability rating under 
Diagnostic Code 7805.

The veteran was afforded a VA dermatology examination in 
August 1997.  The veteran gave a history of being wounded in 
the left shoulder in service, with the shrapnel removed.  The 
veteran was noted to have many complaints related to joint 
pain but none related to his scars.  The examiner said that 
there was a 1-cm oval scar in the left deltoid area that was 
well healed, nontender and was not depressed.  The examiner 
also stated that there was no keloid formation, inflammation, 
cosmetic effect or limitation of function.  The diagnosis was 
one definite shrapnel wound over the left deltoid area.

The veteran was also afforded a VA orthopedic examination in 
August 1997.  The examiner noted the veteran's complaints 
regarding a lack of range of motion on active motion.  The 
examiner noted that there was no disuse atrophy and that the 
veteran's left shoulder was well developed muscularly.  X-
rays of the left shoulder were negative at the time and the 
examiner opined that the veteran's service-connected SFW was 
unrelated to any joint-related problems.

VA treatment records show that the veteran was evaluated for 
complaints of left shoulder pain in 1997 and 1998.  An April 
1998 MRI showed evidence of inflammation/degeneration of the 
supraspinatus tendon and mild degenerative changes in the ACL 
space.  

The veteran also sought out an opinion from Dr. Snow to 
support his claim for a secondary left shoulder disability.  
In her September 1998 letter, Dr. Snow did not address the 
veteran's scar, or the original status of the veteran's SFW.  
She simply related that his current complaints were related 
to the SFW without providing a basis for her conclusions.  
Her opinion stands in stark contrast to the lack of findings 
on the veteran's 1968 and 1969 military examinations as well 
as his April 1969 VA examination, all of which found no 
evidence of any type of problem other than the scar on the 
left deltoid.  Moreover, the x-ray evidence from 1969 to 1997 
was such that there was no evidence of any degenerative 
changes.  Further, the August 1997 VA examiner stated that 
the veteran's current complaints were not related to the 
service-connected SFW.

The various private medical records from the SSA records do 
not reflect any treatment for the veteran's left shoulder.  
The veteran's primary medical complaints related to right 
shoulder and back injuries he suffered on the job in 1986 and 
1987.  The left shoulder SFW was noted by history.

The later VA treatment records from 1998 to 2001 do not show 
any level of impairment of the left shoulder/left arm that is 
related to the veteran's service-connected SFW.  The veteran 
was evaluated for complaints of cramping and numbness.  The 
results of the testing and evaluation did not establish any 
link between the veteran's SFW and his complaints.  

The veteran was afforded a VA dermatology examination in 
November 2001.  The examiner noted the veteran's history of 
being wounded in service and no problems until the last few 
years.  The veteran complained of numbness and pain.  The 
examiner noted that the veteran had the same complaints for 
the right arm.  The examiner noted that the veteran had two 
small scars on the left deltoid, described as 1-cm each.  The 
scars were said to be well healed, with no tenderness, 
adherence, texture changes, ulcerations or breakdown of the 
skin, no depressions of the scars, no underlying tissue loss, 
no inflammation or edema, changes in color or disfigurement.  
The examiner said that the veteran had good strength through 
the arm and forearm as well as the hand and wrist.  The 
examiner said that there was a neurological deficit noted 
involving a slight decrease in sensation to pinprick in the 
left forearm.  However, the veteran had undergone a full 
evaluation for the problem with no etiology for the decrease 
determined.  The diagnosis was history of shrapnel wounds to 
the left shoulder with well-healed scars.  The examiner added 
that he could not attribute the veteran's decrease in 
sensation to the SFW as the veteran had the same complaint 
for the right arm.

The veteran was afforded a VA orthopedic examination in April 
2003.  The examiner addressed the veteran's overall 
complaints involving the left shoulder.  He noted some 
limitation of motion in the left shoulder as well.  In regard 
to the veteran's SFW, the examiner said that there was no 
scar or excessive tenderness.  However, there was pain when 
he compressed the veteran's left shoulder.  There were no 
otherwise positive findings.  The examiner opined that the 
veteran's SFW scar was hypersensitive.  

Previously, the veteran's service-connected SFW disability 
was rated as a noncompensable scar under Diagnostic Code 
7805, which provides for disability ratings for scars based 
on the limitation of function of the part affected.  38 
C.F.R. § 4.118 (2002).  The rating was increased to 10 
percent by way of a rating decision dated in April 2004.  
However, the rating was only made effective from April 8, 
2003, the date of the above VA orthopedic examination.  The 
report from that examination was used to determine that the 
veteran's service-connected SFW scar warranted an increased 
rating because of the examiner's determination of the 
hypersensitivity of the scar.

In order to warrant a higher rating under the prior criteria, 
the veteran would have to have disfiguring scars of the head, 
face or neck under Diagnostic Code 7800 or third degree burn 
scars under Diagnostic Code 7801.  38 C.F.R. § 4.118 (2002).  
The veteran's scar is not located on or in an area for 
consideration of a rating under Diagnostic Code 7800 and is 
not the result of a third degree burn.

Under the amended regulations, the veteran's current 10 
percent rating represents the maximum schedular evaluation 
except for disabilities involving disfigurement of the head, 
face, or neck under Diagnostic Code 7800; or, scars other 
than the head, face, or neck that are deep or cause limited 
motion under Diagnostic Code 7801.  38 C.F.R. § 4.118 (2004).  
As noted previously, the veteran's SFW scar is limited to his 
left deltoid area and a rating under Diagnostic Code 7800 is 
not in order.  

Under Diagnostic Code 7801, the disability is evaluated by 
the measurement of the area of the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2004).  Note 2 for this code states 
that a deep scar is one associated with underlying soft issue 
damage.  The rating criteria calls for a 20 percent rating 
where the area or areas of the scar exceed 12 square inches 
(77 square (sq) cm).  

The veteran's SFW scar does not meet the size criteria, see 
VA examination reports dated in April 1969, August 1997, and 
November 2001, nor is it a deep scar with underlying soft 
tissue damage.  Accordingly, there is no basis to justify an 
increased rating under Diagnostic Code 7801.  

The Board notes that the criteria for rating scars under 
Diagnostic Code 7805, were unchanged.  In those cases, the 
scar is to be rated on the limitation of function of the 
affected part, as noted supra.

In the veteran's case, the evidence does not reflect any 
limitation of function beyond that noted at the time of the 
April 2003 VA examination.  In that case, the examiner said 
that there was a hypersensitivity of the scar and pain when 
the shoulder was compressed.  The veteran's disability rating 
was increased to 10 percent based on that finding.  The 
veteran's other complaints relating to his shoulder, to 
include subjective complaints of pain and numbness in the 
arm, and objective evidence of degenerative changes, and some 
limitation of motion have not been found to be related to 
residuals of his SFW.  

In summary, there is no basis to grant an increased rating 
for the veteran's service-connected SFW scar of the left 
shoulder.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for tinnitus, degenerative 
changes of the ACL joint space and the humeral head with 
degeneration of the supraspinatus tendon as secondary to 
service-connected scar of the left shoulder, or low back 
disorder, or an increased rating for a service-connected left 
shoulder scar.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2001).  The Board notes that 38 C.F.R. § 3.102 was amended 
in August 2001, effective as of November 9, 2000.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the change to 
38 C.F.R. § 3.102 eliminated the reference to submitting 
evidence to establish a well-grounded claim and did not amend 
the provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)). VA has issued final regulations to 
implement these statutory changes. See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran filed a claim for the issues 
on appeal in 1997.  He has provided the necessary information 
to complete his application for benefits.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

Even though the veteran's claim was submitted in 1997, prior 
to the enactment of the VCAA, the RO wrote to the veteran in 
October 1998.  The veteran was informed that his claim for a 
low back disorder was previously denied and that he needed to 
submit new and material evidence to reopen his claim.  In 
regard to his left shoulder, he was informed that he needed 
to submit evidence to show that any additional disability 
that he claimed was a result of his service-connected left 
shoulder scar.  

The veteran's claim was remanded by the Board in June 2001.  
One reason for the remand was for the RO to provide the 
veteran the notices required by the VCAA.

The RO wrote to the veteran in July 2001.  He was requested 
to identify if he was treated by a VA facility so that the 
records could be requested.  He was further requested to 
provide information regarding any other relevant records that 
could be requested or he could submit the records.  He was 
asked to send the evidence needed as soon as possible.

The veteran's case was remanded again for additional 
development in February 2003.  The RO again wrote to the 
veteran in April 2003 and informed him of the 
evidence/information necessary to establish service 
connection.  He was informed of the evidence of record.  He 
was further informed that he needed to submit evidence of a 
disease/disability in service.  He was again asked to 
identify any records that could be obtained on his behalf.  
He was informed that he should submit evidence as soon as he 
could.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided multiple notices regarding the 
type of evidence needed to substantiate his claim.  He was 
told what he needed to do and he was kept apprised of what 
evidentiary development VA was undertaking.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.  The 
veteran has submitted evidence in support of his claim, to 
include supportive statements.  The RO has obtained 
outstanding VA and private treatment records as well as 
records from SSA.  The veteran has been afforded multiple VA 
examinations.  The veteran was provided a complete copy of 
his claims file in May 2002.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for degenerative changes of 
the ACL joint space and the humeral head with degeneration of 
the supraspinatus tendon as secondary to service-connected 
scar of the left shoulder is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to an increased rating for service-connected scar 
of the left shoulder is denied.


REMAND

As noted, supra, the veteran served on active duty from April 
1967 to November 1968.  He also served in the Army National 
Guard from November 1969 to November 1970.  His MOS was as an 
automatic weapon crewman squad leader.  His SMRs from his 
period of active duty do not reflect any complaints related 
to hearing loss.  The veteran was not examined for his 
hearing at the time of his separation physical examination in 
November 1968.  However, his National Guard enlistment 
physical examination from October 1969 listed the results of 
an audiogram.  The veteran did not report any evidence of 
hearing loss on the report of medical history completed in 
conjunction with his physical examination.  

The veteran was afforded a VA audiology consultation in 
August 1996.  The consultation revealed that the veteran had 
a mild high frequency sensorineural hearing loss in the right 
ear and a precipitous severe sensorineural hearing loss above 
3000 Hertz in the left ear.  The examiner provided no opinion 
as to the possible etiology of the veteran's hearing loss.  

The veteran was afforded a VA audiology examination in August 
1997.  He gave a history of noise exposure in service when he 
served as a gunner in the Army.  The veteran said that he 
first noticed a problem with understanding conversation about 
10 years earlier.  The veteran said that he had had no 
civilian noise exposure.  The examiner stated that the 
veteran's hearing loss was consistent with a history of noise 
exposure.  The examiner did not relate the veteran's hearing 
loss to his military service.

The veteran was afforded a VA audiology examination in June 
2004.  The examiner noted that the veteran's hearing was 
normal at the time of his entrance examination in April 1967.  
She also noted that the veteran was not tested on his 
separation examination in November 1968.  The examiner also 
recounted the results of the "August 1977" [sic] VA 
audiology examination.  The veteran said that he served as a 
gunner on a 40-millimeter (mm) antitank gun in service 
without benefit of hearing protection.  He also said he was 
exposed to helicopter noise.  The veteran reported doing only 
janitorial work after service.  The examiner noted that the 
claims file contained evidence of the veteran working as a 
truck driver for a number of years after service.  

In regard to the veteran's hearing loss, the examiner 
reported that the results of testing were indicative of 
normal to mild sensorineural hearing loss in the right ear 
and normal to severe sensorineural hearing loss in the left 
ear.  The examiner again noted that the veteran's hearing was 
not tested at the time of his separation from service.  She 
then stated that, because the hearing was not tested at that 
time, she could not provide an opinion regarding the 
veteran's acoustic trauma in service and his current hearing 
loss without resorting to speculation.  

In light of the above, the veteran's claims file should be 
presented to the audiologist who conducted the June 2004 VA 
audiology examination.  The audiologist should be requested 
to review the veteran's physical examination report from when 
he enlisted in the National Guard.  The examiner had 
previously stated that she was unable to provide an opinion 
as to whether the veteran's current hearing loss was related 
to service because his hearing was not tested at the time of 
his separation in 1968.  However, the veteran's hearing was 
tested at the time of his October 1969 National Guard 
examination, approximately one year after his separation from 
active duty.

The examiner should be requested to provide an opinion as to 
the possible relationship between the veteran's current 
hearing loss and his military service in light of this 
evidence.

Finally, the veteran perfected an appeal of the denial of 
entitlement to special monthly compensation when he submitted 
his substantive appeal in January 2005.  The appeal appears 
to be timely as the statement of the case for this issue was 
issued by the RO in December 2004.

There is no indication in the claims file that the veteran 
was given the notice required under the provisions of the 
VCAA.  The VCAA, and its implementing regulations, require 
that VA provide specific notice to claimants regarding 
information needed to complete an application for benefits as 
well as specific notice regarding information or evidence 
required to substantiate a claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to 
provide adequate notice); see also 38 C.F.R. § 3.159(b)(1).  
VA also has a duty to assist claimants in the development of 
their claims.  The Court has strictly interpreted the 
requirements to provide the required notice and the duty to 
assist in the development of a claim.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  The veteran should be 
specifically told of what is required to 
substantiate his claim and of the 
information or evidence he should submit, 
if any, and of the information or 
evidence that VA will yet obtain with 
respect to his claim for entitlement to 
special monthly compensation based on the 
need for regular aid and attendance or on 
account of being housebound.  38 U.S.C.A. 
§ 5103(a) (West 2002).  Among other 
things, the veteran should be told to 
submit any pertinent evidence in his 
possession.

2.  The RO should return the veteran's 
claims files to the same VA audiologist 
who performed the June 2004 VA audiology 
examination, if available.  The examiner 
should be requested to review all of the 
veteran's SMRs, to include those from his 
period of service in the National Guard, 
specifically the October 1969 entrance 
physical examination with audiogram.  The 
examiner should be requested to provide 
an opinion as to the medical 
probabilities that the veteran's hearing 
loss is attributable to his period of 
active military service, including noise 
exposure coincident therewith.  

If the same VA examiner is unavailable, 
or unable to provide the requested 
opinion, the veteran should be afforded a 
new audiology examination.  The same 
opinion should be requested of the new 
examiner.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefit sought is not 
granted, the veteran should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


